 1

 2

 3

 4

 5

 6                              IN THE UNITED STATES DISTRICT COURT

 7                           FOR THE EASTERN DISTRICT OF CALIFORNIA

 8

 9

10
     TRACY RIFLE AND PISTOL LLC, et al.,                    2:14-cv-02626-TLN-DB
11
                                              Plaintiffs,
12
                      v.                                    SECOND ORDER EXTENDING TIME
13                                                          FOR PLAINTIFFS TO FILE A MOTION
                                                            FOR ATTORNEY’S FEES
14   XAVIER BECERRA, in his official capacity
     as Attorney General of California, et al.,
15
                                           Defendants.
16

17
             Upon consideration of the Parties’ Second Stipulation re: Extension of Time for Plaintiffs
18
     to File a Motion for Attorney’s Fees, ECF No. 70, and good cause appearing, IT IS HEREBY
19
     ORDERED THAT:
20
             The deadline for Plaintiffs to file a motion for attorney’s fees shall be extended by an
21
     additional 45 days. Plaintiffs motion for attorney’s fees shall be filed no later than January 7,
22
     2019.
23

24
     IT IS SO ORDERED.
25
     Dated: November 14, 2018
26
27

28                                             Troy L. Nunley
                                               United States District Judge

                                    Second Stipulation and Order Re: Mot. for Atty.’s Fees (2:14-cv-02626-TLN-DB)
